DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/24/2021, with respect to the previously filed rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn in light of applicant’s incorporation of previously indicated allowable subject matter. 
Furthermore, claims 21-25 do not contain new matter.
Election/Restrictions
Claims 1 and 15, and each claim that depends from them, are allowable. The restriction requirement between distinct Species 1-5 , as set forth in the Office action mailed on 12/01/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/01/2020 is withdrawn.  Newly added claims 21-25 , directed to other species, not including the previously elected Species 4, are not withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 Allowable Subject Matter
Claims 1-3, 9, 14-19, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The subject matter of the independent claims 1 and 15 filed on 11/24/2021 could either not be found or was not suggested in the prior art of record.
	With respect to claims 1 and 15, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the membrane includes an absorbable material, in combination with the other limitations of the independent claim.
	The closest prior art is O’Halloran (PGPub US 2020/0107836 A1), which discloses an occlusive implant (1 in Fig. 1) with a membrane (13).
	However, O’Halloran fails to disclose wherein the membrane comprises an absorbable material. Furthermore, the prior art of record does not suggest any motivation to modify the O’Halloran disclosure to arrive at these features. As can be seen in Fig. 9F of O’Halloran et al. the membrane (13) is intended to remain within the body after the occlusive implant (not marked) is placed, since the membrane (13) is bio-compatible (PP [0189]: “the covering is a biocompatible scaffold formed from biological material”) and meant to continuously block blood flow (PP [0187]: “intended to prevent blood flow past the occlusion apparatus into the LAA”). Similarly, an absorbable membrane was not suggested by the prior art as most occlusive implants comprising membranes are intended to remain within the body in order to occlude and prevent blood flow and there would be no clear motivation to modify a membrane for absorption by the patient’s body over time. O’Halloran intends for the membrane (13) to remain in place, and therefore there would be no motivation to make it absorbable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771      
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771